Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/717,340 filed on 11 April 2022. This application is a CON of 16/563,122 filed on 6 September 2019 and claims PROV priority to 62/855,859 filed on 31 May 2019. 	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6-8 of US Patent 11,334,546 B2, in view of US PGPUB 2020/0067792 A1 to Aktas et al, in view of US PGPUB 2016/0197831 A1 to De Foy et al, and in view of US PGPUB 2019/0253345 A1 to Levy et al. Although the claims at issue are not identical, they are not patentably distinct from each other:

Claims 1, 4-7, 9, 12-15, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 7 of U.S. Patent No. 11,334,546 B2 and in view of US PGPUB 2020/0067792 A1 to Aktas et al.
Regarding Claims 1, 9, and 17, US Patent 11334546 B2 discloses a system comprising:  	one or more processors; and  	one or more non-transitory computer-readable media storing instructions that, when executed, cause the one or more processors to perform operations comprising: 		calculating a first hash value representing an identifier of a group of computing devices, and an identifier of a first interface of the first switch device, the first switch device capable of sending traffic to the group of computing devices via the first interface;  		calculating a second hash value representing the identifier of the group of computing devices, and an identifier of a second interface of the second switch device, the second switch device capable of sending the traffic to the group of computing devices via the second interface;  		determining, based at least in part on the first hash value and the second hash value, that the first interface of the first switch device is a greater interface for sending the traffic to the group of computing devices than the second interface of the second switch device; and  		based at least in part on the first interface being the greater interface, causing the traffic to be sent to the group of computing devices via the first interface of the first switch device (Claim 8). 	US Patent 11,334,546 B2 fails to explicitly disclose an identifier of a first switch device and an identifier of a second switch device. 	Aktas, in a similar of endeavor, discloses an identifier of a first switch device and an identifier of a second switch device (0007 provides for collecting Switch IDs). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Aktas for defining metadata to collect information. The switch IDs of Aktas, when applied with the device-group identifiers of US Patent 11,334,546 B2, will allow one of ordinary skill in the art to identify devices with a Software Defined Network.
Regarding Claims 4, 12, and 19, claim 2 of US Patent 11334546 B2 teaches the limitations.
Regarding Claims 5 and 13, claims 3 and 4 of US Patent 11334546 B2 teaches the limitations.
Regarding Claims 6 and 14, claim 6 of US Patent 11334546 B2 teaches the limitations.
Regarding Claims 7, 15, and 20, claim 7 of US Patent 11334546 B2 teaches the limitations.

Claims 2, 3, 10, 11, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 11334546 B2, Aktas, and in view of US PGPUB 2016/0197831 A1 to De Foy et al.
Regarding Claims 2, 10, and 18, the Patent/Aktas system fails to explicitly disclose wherein the first hash value and the second hash value are calculated by at least one of the first switch device or the second switch device. 	De Foy, in a similar field of endeavor, discloses wherein the first hash value and the second hash value are calculated by at least one of the first switch device or the second switch device (0225 provides for hash-routing within SDN switches). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of De Foy for configuring switches to performing hash-routing techniques. The switch hashing of De Foy, when applied with the device-group identifiers of the Patent/Aktas system, will allow one of ordinary skill in the art to control packet forwarding with a Software Defined Network.
Regarding Claims 3 and 11, the Patent/Aktas system fails to explicitly disclose wherein the first hash value and the second hash value are calculated by a centralized controller. 	De Foy, in a similar field of endeavor, discloses wherein the first hash value and the second hash value are calculated by a centralized controller (0221 provides for hash-routing within a controller). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of De Foy for configuring a controller to execute hash-routing techniques. The controller hashing of De Foy, when applied with the device-group identifiers of US Patent 11,334,546 B2, will allow one of ordinary skill in the art to control packet forwarding with a Software Defined Network.

Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent 11334546 B2, Aktas, and in view of US PGPUB 2019/0253345 A1 to Levy et al.
Regarding Claims 8 and 16, the Patent/Aktas system fails to explicitly disclose wherein the first switch device is a first spine switch and the second switch device is a second spine switch. 	Levy, in a similar field of endeavor, discloses wherein the first switch device is a first spine switch and the second switch device is a second spine switch (FIG. 2 and 0029 provides for spine switches 54 and 56). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Levy for implementing a leaf-spine structure. The spine switches of Levy, when applied with the device-group identifiers of the Patent/Aktas system, will allow one of ordinary skill in the art to route packets from spine switches to leaf switches.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2020/0336431 A1 to Lessmann et al discloses a switch identifier and a centralized controller.
US PGPUB 2017/0126552 A1 to Pfaff et al discloses hash tables for performing match lookups.
US Patent 11,070,472 B1 to Maharia discloses implementing hashing techniques from network devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459